Citation Nr: 0613703	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a claimed right shoulder 
disorder.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1993 to 
August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
RO in Washington, DC.  

The jurisdiction over the case was thereafter transferred to 
the RO in Pittsburgh, Pennsylvania.  

In a statement received in August 2003, the veteran raised 
the issue of an increased rating for the service-connected 
cervical spine strain.  This matter is referred to the RO for 
appropriate action.  

The issue of service connection on a de novo basis is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  An August 1998 rating decision denied service connection 
for a right shoulder disorder; the veteran did not appeal 
this decision.  

2.  The evidence added to the record since the August 1998 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of service connection for a right shoulder 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  See 38 U.S.C.A. 
§ 5103A(f).  

The Board notes that on August 29, 2001, VA promulgated final 
regulations implementing provisions of the VCAA, and which 
amended the definition of "new and material evidence" in 
38 C.F.R. § 3.156(a), effective for those claims filed on or 
after August 29, 2001.  The veteran's claim was filed in 
March 2001.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

Under the version of 38 C.F.R. § 3.156(a) pertinent to this 
claim, evidence is considered "new" if it was not of record 
at the time of the last final disallowance of the claim and 
if it is not merely cumulative or redundant of other evidence 
that was then of record.  See also Struck v. Brown, 9 Vet. 
App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  

"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for a right shoulder disorder was denied 
in an August 1998 rating decision; the veteran was notified 
of the decision and of her appellate rights with respect 
thereto, but she did not appeal.  

Consequently, service connection for a right shoulder 
disorder may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The evidence of record at the time of the August 1998 rating 
decision included the service medical records showing 
complaints in July 1994 of right arm and shoulder pain 
diagnosed as an overwork injury.  

In October 1996, the veteran complained of having a sore 
right shoulder after qualifying at the range, and was 
assessed with a right shoulder contusion.  

In April 1998, the veteran reported having right shoulder 
pain and was evaluated to rule out right shoulder 
impingement.  

The evidence considered in the August 1998 decision also 
included the report of a June 1998 VA examination showing 
that despite complaints of right shoulder pain, weakness, 
stiffness, fatigue, and instability, physical examination was 
negative; the examiner concluded that the veteran had right 
shoulder pain without an underlying disease.  

The evidence on file at the time of the August 1998 rating 
decision notably contained no medical evidence of a diagnosed 
right shoulder disorder.  

The pertinent evidence added to the record since the August 
1998 rating decision includes, inter alia, the June 1998 X-
ray study report prepared in connection with the June 1998 VA 
examination.  

The report was not before the RO in August 1998, but while 
reportedly normal, it showed minimal spurring along the 
inferior margin of the acromioclavicular joint.  

The pertinent evidence added to the record also includes the 
report of a private March 2001 Magnetic Resonance Imaging 
study of the right shoulder, which documents mild to moderate 
degenerative changes of the acromioclavicular joint; the 
radiologist's impression was that of degenerative joint 
disease.  

The June 1998 and March 2001 diagnostic studies are clearly 
new and material.  The March 2001 study in particular is 
material inasmuch as it demonstrates a current right shoulder 
disorder.  

The Board finds that the above studies bear directly and 
substantially upon the specific matter under consideration, 
are not cumulative or redundant, and are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  

Accordingly, the veteran's claim of service connection for a 
right shoulder disorder is reopened.  


ORDER

New and material evidence to reopen the claim of service 
connection for a right shoulder disorder has been presented; 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  


REMAND

After reviewing the record, the Board finds that additional 
development is required prior to adjudication of the claim on 
the merits.  

Specifically, the record reflects that the veteran was last 
examined in connection with her claim in June 1998.  

Given the newly received evidence documenting degenerative 
changes in the right shoulder, the Board finds that another 
VA examination is necessary.  

The Board notes in this regard that in November 2001, the 
veteran's mother reported that the veteran was living in 
Germany while her husband completed a three-year tour of duty 
in that country.  

In April 2002, VA attempted to schedule the veteran for an 
examination in connection with her claim through the American 
Consulate or Embassy in Germany.  

The record shows that, in December 2002, the RO could not 
determine the status of the examination request.  The 
February 2003 rating decision did not mention the status of 
the examination request.  

In October 2005, the RO informed the Board through electronic 
correspondence that the veteran reported living in Ft. Hood, 
Texas.  The RO also indicated that a temporary file was being 
maintained while the case was at the Board.  

On remand, the RO should attempt to determine if an 
examination at VA's behest was ever scheduled while the 
veteran was in Germany, and, if so, whether the veteran 
reported for that examination.  The RO should also 
consolidate any temporary file with the veteran's claims 
files.  

The veteran also suggests that her right shoulder was 
aggravated by her service-connected cervical spine strain.  
She has submitted an October 2003 statement by an individual, 
who is associated with the Vilseck Health Clinic and noted 
that the veteran had received treatment for neck and right 
shoulder pain with radicular symptoms.  He concluded that the 
veteran's complaints stemmed from a potential nerve 
impingement to the cervical spine.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should provide the veteran and 
her representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
she identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claim on appeal.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.  

3.  The RO should ensure that any 
temporary file maintained for the veteran 
is merged with her claims files.  

4.  The RO should determine the status of 
the April 2002 examination request for 
the veteran placed with the U.S. 
Consulate or Embassy in Germany.  If the 
RO determines that the examination was 
held, the RO should obtain the report of 
that examination.  Any information 
received in response to this paragraph 
should be noted in the record.  

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's right shoulder 
disability.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  

With respect to any right shoulder 
disorder identified, including arthritis, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that the right 
shoulder disability is etiologically 
related to service or was present within 
one year of the veteran's discharge 
therefrom, or whether it is at least as 
likely as not that it was caused or 
chronically worsened by the veteran's 
service-connected cervical spine strain.  
The rationale for all opinions expressed 
should be explained.  The veteran's 
claims files, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made.  

6.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  The RO must then readjudicate the 
issue of entitlement to service 
connection on a de novo basis for a right 
shoulder disorder.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the veteran and her 
representative with an opportunity to 
respond.  The veteran should be given an 
opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until she is 
notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


